
	
		I
		112th CONGRESS
		2d Session
		H. R. 4307
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Lankford
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the Ambassador’s Fund for Cultural
		  Preservation from making grants, and for other purposes.
	
	
		1.ProhibitionNo funds made available to the Department of
			 State or any department or agency may be used to carry out the Ambassador’s
			 Fund for Cultural Preservation or any other such program to provide grants for
			 cultural preservation outside the United States.
		
